Name: 95/13/EC: Commission Decision of 17 January 1995 amending Decision 90/55/EEC setting up a Consumers' Consultative Council
 Type: Decision
 Subject Matter: consumption;  EU institutions and European civil service;  personnel management and staff remuneration;  European organisations
 Date Published: 1995-01-28

 Avis juridique important|31995D001395/13/EC: Commission Decision of 17 January 1995 amending Decision 90/55/EEC setting up a Consumers' Consultative Council Official Journal L 021 , 28/01/1995 P. 0017 - 0017COMMISSION DECISION of 17 January 1995 amending Decision 90/55/EEC setting up a Consumers' Consultative Council (95/13/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 169 thereof, Having regard to Commission Decision 90/55/EEC of 17 December 1989 setting up a Consumers' Consultative Council (1), as amended by Decision 94/146/EC (2), and in particular Article 3 and Annex III thereof, Whereas the abovementioned Decision should be amended to take into account the accession of three new Member States to the European Community, HAS DECIDED AS FOLLOWS: Sole Article Decision 90/55/EEC is hereby amended as follows: 1. Article 3 is replaced by the following: 'Article 3 The Council shall be composed of 48 members. The seats shall be attributed as follows: (a) to representatives of European consumer organizations, a total of 20 using the method of distribution and selection described in Annexes I and II; (b) to representatives of national and regional organizations and institutions, a total of 22 using the method of distribution and selection described in Annex III; (c) to individuals specially qualified in consumer affairs, a total of six selected by the Commission on the basis of their ability in terms of defending consumer interests, whether at a general level or in specific areas or from specific aspects.` 2. In Annex III, paragraph (a) is replaced by the following: '(a) Seats attributed to members of national organizations and institutions shall be broken down by nationality as follows: >TABLE> ` Done at Brussels, 17 January 1995. For the Commission Christiane SCRIVENER Member of the Commission